Name: Council Regulation (EEC) No 2054/88 of 23 June 1988 on the conclusion of the Agreement between the European Economic Community and the Kingdom of Morocco on relations in the sea fisheries sector and laying down provisions for its implementation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7. 88 Official Journal of the European Communities No L 181 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2054/88 of 23 June 1988 on the conclusion of the Agreement between the European Economic Community and the Kingdom of Morocco on relations in the sea fisheries sector and laying down, provisions for its implementation Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 In order to take into consideration the interests of the Canary Islands and Ceuta and Melilla, the Agreement and, to the extent required for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands or in Ceuta and Melilla, under the conditions defined in Note 6 of Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands ('). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the Community and the Kingdom of Morocco negotiated and initialled on 25 February 1988 an Agreement on relations in the sea fisheriers sector which provides fishing opportunities for Community fishermen in waters over which the Kingdom of Morocco has sovereignty of jurisdiction and which involves in return from the Community side, inter alia, a tariff concession in the framework of the trade arrangements laid down in the cooperation Agreement between the European Economic Community and the Kingdom of Morocco ; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, the Council is required to determine the appropriate procedures to take into consideration all or part of the interests of the Canary Islands and Ceuta and Melilla when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries ; whereas the said procedures need to be determined in this particular case ; Whereas it is in the Community's interest to approve this Agreement, Article 3 The President of the Council shall give the notification provided for in Article 15 of the Agreement (2). Article 4 HAS ADOPTED THIS REGULATION : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 The Agreement on relations in the sea fisheries sector between the European Economic Community and the (3) OJ No L 114, 2. 5. 1988, p. 1 . (4) The date of entry into force of the Agreement will be pub ­ lished in the Official Journal of the European Communities by the General Secretariat of the Council . (') OJ No C 104, 20 . 4. 1988, p. 5. 0 OJ No C 167, 27. 6 . 1988 . No L 181 /2 Official Journal of the European Communities 12. 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 June 1988 . For the Council The President W. von GELDERN